United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL AIR MARSHAL SERVICE,
Orlando, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0547
Issued: May 2, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 15, 2015 appellant filed a timely appeal from an August 14, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained an emotional condition in the
performance of duty; and (2) whether OWCP properly denied her request for subpoenas.
FACTUAL HISTORY
On July 10, 2013 appellant, then a 46-year-old federal air marshal, filed an occupational
disease claim (Form CA-2) alleging that she sustained post-traumatic stress disorder (PTSD),
bipolar II disorder, generalized anxiety disorder, and memory loss causally related to factors of
1

5 U.S.C. § 8101 et seq.

her federal employment. She alleged that supervisors harassed her over the course of 11 years
and that she experienced reprisal after she obtained an Equal Employment Opportunity (EEO)
settlement in 2006. Appellant further alleged that as part of the reprisal she was a category on a
Jeopardy Game Board created by coworkers at her work location.
By letter dated July 12, 2013, OWCP requested that appellant submit additional factual
and medical evidence in support of her claim.
In a statement dated July 15, 2013, appellant related:
“I have been subjected to constant and pervasive harassment by male members of
the Orlando Management team for 11 years. I received a favorable settlement in
an EEO complaint in 2005/2006 with Agency for unfair labor practices,
harassment, and retaliation of me. The circumstances surrounding the settlement
are under gag order. Immediately after this EEO settlement the harassment and
retaliation continued. I was placed on the Orlando Jeopardy Board and my
category was Treasure Hunter due to this favorable settlement in 2005/2006. My
work partner killed herself in 2010 and a contributing factor was because she was
labeled a lesbian on this Jeopardy Board. I was sexually harassed by my
supervisor [M.S.] from January 2011 till his departure in June of 2012.”
In support of her claim, appellant related that she had filed an EEO complaint due to
sexual harassment, but that it had not been resolved. Although she reported the harassment to
management, she claimed management did not file a report of the harassment as required. In
2012 a coworker threw a ball at appellant’s head, and when she reported that incident to
management, they again failed to act. Appellant claimed that she was not selected for a Tactical
Information Sharing System (TISS) position even though she scored higher than the other
applicants. Management allegedly removed her from an employment position after erroneously
finding her work not acceptable and in November 2013 management again removed her from
another position when she reported that K.F., her supervisor at the time, went to an assignment
with an empty ammunition magazine. Appellant related:
“In June of 2012 I was falsely accused by ASAC [Assistant Special Agent in
Charge] [H.N.] and disciplined for being late 29 out of 30 days and was only
provided the documentation used for this false claim after hiring an attorney and
demanding to review this document. After review of this document I was late 1
minute, 1 day in a 30 day period. I was charged with 30 minutes of AWOL for
being late that day.”
Appellant also maintained that she was prohibited from doing CrossFit training while at
work, but that male coworkers were allowed to perform the training. She further maintained that
Senior Federal Air Marshal M.S. had called her into a dark room with no witnesses, yelled at her,
spit on her, and told her she was a “bitch.” Appellant also claimed management gave her a bad
performance review because of whistleblowing activities and that male coworkers received more
training.
In a statement dated July 16, 2013, S.L., a supervisor with the employing establishment,
related that M.S. sexually harassed her and other females in the office. M.S. allegedly told her

2

he was not afraid of appellant. S.L. related that she and two male coworkers had scored
appellant 15 out of 15 points in her interview for a position as a TISS officer, but that a male
applicant with a lower score was selected by management for the position. M.D., a special agent
in charge, told S.L. that scoring appellant high had put him in a bad position. S.L. further
related, “In eleven years there has never been a female in the training department, the same
department that created the Jeopardy Board.” She indicated that H.N., and M.S. cancelled a
workout appellant was doing because they did not want her “building alliances and friendships
with her male coworkers. [Appellant] was the only female who participated in these workouts.
They ordered me to cancel these workouts for all Air Marshals because [appellant] was
participating.” In her statement, S.L. also related that M.S. referred to appellant “as a bitch to the
Special Agent in Charge.” She advised that M.S. and H.N. were misogynistic and bullied
women together. S.L. noted, “It is my understanding [appellant] was charged with AWOL for
being a few minutes late one day because she used the lavatory before swiping her access card.”
She reported that a male coworker was gone for five hours yet he was not found to be absent
without leave (AWOL).
By letter dated August 22, 2013, OWCP requested that the employing establishment
submit comments from a knowledgeable supervisor on the validity of the allegations and the
evidence appellant submitted in support of her claim.
In a September 12, 2013 response, M.D. related that to his knowledge appellant was not
included in the Jeopardy Board. He further indicated that the Jeopardy Board was not the reason
for her work partner’s death. M.D. denied that appellant was sexually harassed or that a
coworker had thrown a ball at her. He advised that another person was chosen for the TISS
position because that individual had not previously worked in a ground position. M.D. asserted
that appellant asked to be transferred to a visible intermodal prevention and response (VIPR)
position, and that both she and her supervisor were removed from VIPR during an investigation
because she failed to timely report that he had insufficient ammunition in his magazine. He
indicated that appellant had not been disciplined for being late, but instead she had been “put on
notice that she was expected to arrive at work on time after management learned of her
attendance issues. A review of her records indicated that she was late 10 times in a 30-day
period from 1 to 17 minutes each time.” M.D. related that the 30 minutes AWOL was for when
she left a meeting early without telling her supervisor. Management advised that appellant was
not permitted to attend CrossFit during work hours. M.D. noted, regarding the allegation of M.S.
harassing appellant during her mid-year performance review, that M.S.’s office had full length
glass windows so the room was not dark as had been alleged and appellant had not told anyone
that he swore or spit on her. Finally, he noted that she had received training and had met
expectations on her performance appraisal.
By decision dated October 16, 2013, OWCP denied appellant’s emotional condition
claim finding that she had not established any compensable employment factors.
On November 8, 2013 appellant requested a telephone hearing. By letter dated
November 1, 2013, she requested that OWCP issue subpoenas for various individuals who had
told her that they would not volunteer information relevant to her claim, but that they would be
truthful under oath if required to testify.

3

On April 15, 2014 appellant submitted additional evidence, including a copy of the
Jeopardy Game Board which was in dispute by the employing establishment. The Jeopardy
Game Board listed various categories including Treasure Hunter, Ted Bundy, Pickle Smokers,
and Tin Men.
On March 14, 2014 the Office of Personnel Management (OPM) approved appellant’s
request for disability retirement. It found that she was disabled due to PTSD, major depressive
disorder, bipolar disorder, generalized anxiety disorder, internal derangement of the right knee, a
torn right medial meniscus, and right patella chondromalacia.
On April 15, 2014 OWCP was provided a copy of the EEO complaint along with the
settlement agreement and release wherein appellant waived her right to pursue other action and
withdrew her complaint. Within the release form, appellant agreed not to discuss the agreement
or settlement amount with “individuals other than her attorney, tax preparer, immediate family or
as required by a court or government agency.”
Appellant submitted a copy of a July 24, 2012 interoffice memorandum from Supervisor
R.C. regarding an incident which had occurred in the gym on that same date. Supervisor R.C.
reported that another air marshal B.S. had referenced VIPR and said, “[appellant] is now your
problem.” In an interoffice memorandum from appellant to R.C., signed on August 2, 2012,
appellant reported several other incidents where B.S. had referred to her as a “problem child” on
July 24, 2012, admitted to using profanity, asked management if she had left for the day in order
to get her in trouble, and threw a ball that hit her on the head.
On August 15, 2012 appellant’s then supervisor, M.S., denied that he was angry during
appellant’s performance review. He claimed that he had become upset when he told appellant
that he was attaching a memorandum to her file because she had been insubordinate and AWOL
and he also noted that she began to write on the evaluation and ignored him when he told her to
stop. M.S. related that he did not raise his voice but was “calm and polite” as these events
occurred. This meeting occurred on M.S.’s last day in office.
In a September 13, 2012 memorandum, her then supervisor, R.C., advised that he had
met with appellant to replace her mid-year performance review by M.S. (her former supervisor)
with that of H.N. The attached mid-year performance review indicated that she had challenged
H.N. for writing her up for wearing sneakers, for arguing loudly with her coworker, B.S., and
because she was late between 4 and 17 minutes in the prior 30 days. Appellant was marked
AWOL after changing her work hours without approval and leaving early without approval. It
also noted that she was insubordinate and failed to attend a meeting.
By letter dated December 5, 2012, J.C., a union representative, requested management
remove the memorandum written by H.N. from her official personnel folder challenging the
accuracy of the allegations contained therein. He also asserted that H.N. had altered data to
show that appellant was late all but one out of 30 days from May 7 through June 6, 2012 and
used this documentation to remove her from operations. J.C. claimed that in reality appellant
was one minute late on June 5, 2012 and four minutes late on June 6, 2012 and was otherwise
timely in reporting to work. He further asserted that H.N. required her to take AWOL status on
June 6, 2012 and that such action was “unprecedented.” Finally, J.C. noted that management
was making it very difficult to obtain information.
4

In a memorandum to R.C. dated February 21, 2013, M.H., another federal air marshal
and coworker of appellant, related that on or around July 23, 2012 M.S. was giving performance
evaluations and he walked over and asked him to come to his office for his evaluation.
However, when it was appellant’s turn for an evaluation M.S. yelled at her “to come in his
office.” M.H. also related:
“I didn’t think much of the tone at which [M.S.] used at first, until [M.S.] told
[appellant] to shut the door. [She] requested to leave the door open then [M.S]
shouted ‘shut the door.’ [Appellant] said a few other words that I could not hear
and [M.S.] again told her to shut the door. After the meeting [she] came out and
was visibly shaking. I asked if everything was ok and she stated ‘he was yelling
at her and that she was scared.’”
In a statement dated August 6, 2013, H.P., a coworker, related that he was appointed to
work as a federal air marshal instructor at Orlando on March 5, 2007. He noted in his statement
that “This was the first time I was told what the Jeopardy Game Board meant and what it was
there for. I heard rumors that such a game existed and I even noticed it hanging on the wall prior
to March 5th, 2007, however, when asked about it I was told I was [not] in the circle of trust yet
and not to ask about it anymore.” H.P. related that before he accepted the position other
instructors advised him to refuse the offer because of “illegal acts being committed within the
training division” by management, “specifically retaliation and discrimination against the certain
individuals that were not liked.” On March 7, 2007 he heard a coworker say “This comes from
the top. [Appellant] is untouchable until further notice.” On March 9, 2007 H.P. attended a
meeting with the topic of “how to falsify time sheets and training records” and was told that any
staff member who took a stand against management would be terminated. H.P. learned that
management had allegedly targeted appellant because of her EEO complaint and settlement. He
related that coworkers T.F. and M.R. put appellant and 15 other air marshals on the Jeopardy
Game Board, retaliated and discriminated against them, and called them “insurgents.” H.P.
indicated that M.R. and T.F. created the Jeopardy Game Board.
In a statement dated May 6, 2014, E.C., a retired coworker, related that he had worked
with appellant from 2002 to 2013. He shared, “I often witnessed [appellant] being treated less
favorably than her male counterparts. I witnessed supervisors [M.S.] and [R.C.] say that [she]
did not belong in law enforcement because she was a female. I am also aware that [M.S.] had
[her] removed from Operations because he did not like her because she had filed an Equal
Employment Opportunity claim in the past.”
At the May 8, 2014 telephone hearing, appellant related that she had requested subpoenas
because the listed individuals would only provide information under oath. She asserted that M.S.
sexually harassed her from December 2010 to August 2012. When she rebuffed him he found
her AWOL when she was four minutes late, denied her request for annual leave submitted eight
months in advance, refused to let her go to the gym, called her into a dark room, and called her a
“bitch.” Appellant advised R.C. of the incident and that a coworker, B.S., threw a ball at her
head, but he did nothing about the incident.
Appellant reviewed the witness statements provided in support of her claim and noted
that H.P. confirmed she was on the Jeopardy Game Board. She maintained that management
falsely accused her of being late 29 out of 30 days and that her timesheets were altered by hand.
5

Management used the erroneous times to remove her from her position. Appellant confirmed
that she had settled an EEO claim in 2007 and had a pending EEO claim. Her attorney noted that
she could not obtain a copy of the 2007 settlement agreement without an order. The hearing
representative related that she would inform the employing establishment by copy of the hearing
transcript that she wanted the EEO settlement agreement. Appellant related that she was
removed from one position when she sent her supervisor an e-mail telling him that he had an
empty bullet magazine. Management accused her of removing his bullets, then told her she
should have immediately reported the empty magazine, and disciplined her by removing her
from her position due to the incident.
By decision dated August 14, 2014, an OWCP hearing representative affirmed the
October 16, 2013 decision. She determined that appellant had not established any compensable
employment factors. The hearing representative further denied appellant’s request for subpoenas
because appellant had not sufficiently explained why the need for subpoenas for various
individuals.
On appeal appellant argues that she requires subpoenas to establish harassment and
discrimination. She also asserts that she had established harassment and discrimination and
questions why OWCP did not consider the medical evidence she submitted in support of her
claim.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.2 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force, or frustration from not being permitted to work in a particular environment or to hold a
particular position.3
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.4 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.5
In determining whether the employing establishment has erred or acted abusively, the Board will

2

5 U.S.C. § 8101 et seq.; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

3

Gregorio E. Conde, 52 ECAB 410 (2001).

4

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
5

See William H. Fortner, 49 ECAB 324 (1998).

6

examine the factual evidence of record to determine whether the employing establishment acted
reasonably.6
For harassment or discrimination to give rise to a compensable disability under FECA,
there must be evidence introduced which establishes that the acts alleged or implicated by the
employee did, in fact, occur. Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred.7 A claimant must
establish a factual basis for his or her allegations with probative and reliable evidence.
Grievances and EEO complaints, by themselves, do not establish that workplace harassment or
unfair treatment occurred.8 The issue is whether the claimant has submitted sufficient evidence
under FECA to establish a factual basis for the claim by supporting her allegations with
probative and reliable evidence.9 The primary reason for requiring factual evidence from the
claimant in support of her allegations of stress in the workplace is to establish a basis in fact for
the contentions made, as opposed to mere perceptions of the claimant, which in turn may be fully
examined and evaluated by OWCP and the Board.10
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.11 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.12
OWCP procedures provide:
“An employee who claims to have had an emotional reaction to conditions of
employment must identify those conditions. The [claims examiner] must
carefully develop and analyze the identified employment incidents to determine
whether or not they in fact occurred and if they occurred whether they constitute
factors of the employment. When an incident or incidents are the alleged cause of
disability, the [claims examiner] must obtain from the claimant, agency personnel
and others, such as witnesses to the incident, a statement relating in detail exactly
6

Ruth S. Johnson, 46 ECAB 237 (1994).

7

See Michael Ewanichak, 48 ECAB 364 (1997).

8

See Charles D. Edwards, 55 ECAB 258 (2004); Parley A. Clement, 48 ECAB 302 (1997).

9

See James E. Norris, 52 ECAB 93 (2000).

10

Beverly R. Jones, 55 ECAB 411 (2004).

11

Dennis J. Balogh, 52 ECAB 232 (2001).

12

Id.

7

what was said and done. If any of the statements are vague or lacking detail, the
responsible person should be requested to submit a supplemental statement
clarifying the meaning or correcting the omission.”13
OWCP regulations provide that an employer who has reason to disagree with an aspect of
the claimant’s allegation should submit a statement that specifically describes the factual
argument with which it disagrees and provide evidence or argument to support that position.14
ANALYSIS
Appellant has not attributed her emotional condition to the performance of her work
duties under Cutler. Instead, she attributed her condition to error and abuse by management in
administrative actions and to harassment and retaliation by her supervisor, and coworkers.
Regarding appellant’s allegations of error in administrative actions, in Thomas D.
McEuen,15 the Board held that an employee’s emotional reaction to administrative actions or
personnel matters taken by the employing establishment is not covered under FECA as such
matters pertain to procedures and requirements of the employer and do not bear a direct relation
to the work required of the employee. The Board noted, however, that coverage under FECA
would attach if the facts surrounding the administrative or personnel action established error or
abuse by employing establishment superiors in dealing with the claimant. Absent evidence of
such error or abuse, the resulting emotional condition must be considered self-generated and not
employment generated. In determining whether the employing establishment erred or acted
abusively, the Board has examined whether the employing establishment acted reasonably.16
Appellant maintained that she failed to be selected for a position with TISS even though
she was the highest ranked applicant. She also alleged that she was erroneously removed from a
position in VIPR when she reported that her supervisor, K.F., went to an assignment with an
empty ammunition magazine. As discussed, matters regarding work assignments and transfers
are administrative matters and, absent a showing of error or abuse by the employing
establishment, are not compensable employment factors.17 In a July 16, 2013 statement, S.L., a
supervisor, related that appellant scored higher than a male coworker in her interview for a
position with TISS, but that the lower-scoring male coworker was chosen instead. M.D. related,
however, that management selected another individual for the TISS position because that person
had not worked in a ground position. He also advised that she and K.F., her supervisor, were
removed from VIPR during an investigation when she failed to timely inform management that
K.F. had insufficient rounds in his magazine. Appellant has not submitted sufficient evidence to
13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.17(j) (July 1997);
see also A.K., Docket No. 13-79 (issued April 15, 2013).
14

20 C.F.R. § 10.117(a); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims,
Chapter 2.800.7(a)(2) (June 2011) (in certain types of claims, such as a stress claim, a statement from the employing
establishment is imperative to properly develop and adjudicate the claim).
15

See supra note 4.

16

See M.D., 59 ECAB 211 (2007); Richard J. Dube, 42 ECAB 916 (1991).

17

See P.M., Docket No. 14-1625 (issued February 23, 2015); Lori A. Facey, 55 ECAB 217 (2004).

8

show error or abuse by the employing establishment in failing to select her for the TISS position
or in removing her from the VIPR position during an investigation. Therefore, she has not
established a compensable employment factor relating to these two allegations.
Appellant additionally alleged that in June 2012 H.N. falsely accused her of being late 29
days out of 30. H.N. also found appellant AWOL for 30 minutes when she was one minute late.
In response, M.D. related that appellant was from 1 to 17 minutes late 10 times during a 30-day
period, and that she was found AWOL when she left a meeting early without notifying her
supervisor. He indicated that she was “put on notice” rather than disciplined for being late. A
statement regarding her mid-year performance review, however, indicates that on June 8, 2012
H.N. determined that appellant was 4 to 17 minutes late for the prior 30 days. The employing
establishment has not addressed the discrepancy between H.N.’s finding that she was late each
day for the preceding 30 days in her mid-year performance review and M.D.’s finding that she
was 1 to 17 minutes late 10 times in a 30-day period. In a letter dated December 5, 2012, J.C., a
union representative, asserted that it appeared that H.N. altered appellant’s timesheet to show
that she was late 30 days from May 7 through June 6, 2012. The Board finds that the record
requires further development as to the discrepancies regarding the accusations of tardiness and
being AWOL and as to the allegations that documentation was intentionally altered to support a
disciplinary action. On remand OWCP should obtain further information from the employing
establishment regarding whether H.N. erred in finding that appellant was late each day for a 30day period from May 7 through June 6, 2012 and obtain all documentation necessary to make a
finding as to whether time records were altered by H.N., as alleged in the letter from the union
representative on December 5, 2012, to support a disciplinary action.
Appellant has primarily attributed her emotional condition to harassment and
discrimination by male coworkers and managers for a period of 11 years. She related that in
2006 she received a favorable EEO settlement based on her allegations of harassment,
retaliation, and unfair labor practices. After the EEO settlement, appellant continued to
experience harassment and retaliation necessitating a new EEO complaint. Individuals at her
work location created a Jeopardy Game Board with categories representing employees.
Appellant has proven that she was placed on the Jeopardy Game Board under the category of
Treasure Hunter. She alleges this was because of her prior EEO settlement. Appellant
maintained that her work partner committed suicide after being identified as a lesbian on the
game board. She also argued that managers discriminated against her by refusing to allow her to
attend CrossFit while male coworkers were allowed to attend.
Harassment and discrimination by supervisors and coworkers, if established as occurring
and arising from the performance of work duties, can constitute a compensable work factor.18 A
claimant, however, must substantiate allegations of harassment and discrimination with probative
and reliable evidence.19 Appellant submitted a copy of the Jeopardy Game Board, which
included the category of Treasure Hunter. In an August 6, 2013 statement, H.P., a federal air
marshal instructor, indicated that he was told before he began working at Orlando that
management discriminated and retaliated against people that were not liked. He related that on
March 7, 2007 an ASAC angrily informed the office that appellant was untouchable until further
18

T.G., 58 ECAB 189 (2006); Doretha M. Belnavis, 57 ECAB 311 (2006).

19

C.W., 58 ECAB 137 (2006); Robert Breeden, 57 ECAB 622 (2006).

9

notice. H.P. provided a supportive statement that management targeted her because of her EEO
activity. He confirmed his understanding that appellant had been placed on the Jeopardy Game
Board by two coworkers.
In a statement dated May 6, 2014, E.C., a retired federal air marshal, related that
management treated appellant unfavorably compared with male coworkers, and that M.S. and
R.C. indicated that she did not belong in law enforcement because she was female. His
statement further alleged that M.S. disliked appellant because of her prior EEO activity. S.L., a
supervisor, related in her statement that H.N. and M.S. instructed her to cancel a CrossFit
workout because appellant was participating with the men. While M.D. maintained that to his
knowledge appellant was not on the Jeopardy Game Board, he did not specifically address or
contradict H.P.’s statement that she was on the game board or comment on the supportive
statements of E.C. or S.L. OWCP’s regulations provide that an employer who has reason to
disagree with an aspect of the claimant’s allegation should submit a statement that specifically
describes the factual argument with which it disagrees and provide evidence or argument to
support that position.20 On remand, OWCP should request that the employing establishment
review and comment on the statements from E.C., H.P., and S.L. and provide evidence
supporting its position if it refutes any of the allegations contained in the statements.
Appellant also submitted a July 13, 2007 EEO settlement document, in which she agreed
not to discuss the settlement unless “required by a court or government agency.” She informed
the OWCP hearing representative that she could not provide the settlement without a request by
OWCP. The hearing representative indicated that she would request a copy from the employing
establishment by information contained in the transcript. However, the employing establishment
did not submit the EEO settlement into the record of the case. The Board notes that the type of
information being sought is within the custody of the employing establishment and is unavailable
to appellant pursuant to the terms of the settlement.21 On remand, OWCP should obtain a copy
of the actual settlement from the employing establishment and any other relevant evidence
regarding her allegations of harassment and retaliation. It should inform the employing
establishment of the provisions of section 10.117(b) and the likely consequence of its repeated
failure to submit the requested information upon request by OWCP.22
Appellant also alleges that B.S. called her a “problem child,” used profanity, asked
management if she had left to get her in trouble, and threw a ball at her. However, she has not
submitted any evidence supporting these allegations and therefore she has not established
compensable employment factors in regard to these allegations.
Appellant further alleged that M.S., her supervisor from January 2011 until June 2012,
sexually harassed her. Her allegations include that he called her into a dark room, yelled and spit
on her, and called her a “bitch.” In a statement dated July 16, 2013, S.L. related that M.S.
sexually harassed the females in the office and referred to appellant as a “bitch” to the ASAC.
M.H. related that he witnessed M.S. yell at appellant to come into his office for her performance
20

20 C.F.R. § 10.117(a); see also L.B., Docket No. 13-552 (issued November 21, 2013).

21

See Marco A. Padilla, 51 ECAB 202 (1999).

22

See Alice F. Harrell, 53 ECAB 713 (2002).

10

appraisal and shouted at her to shut the door. After the meeting he noted that she was shaking
and told him that M.S. had yelled at her and frightened her. M.H. noted that he had told R.C.
about the incident. In a statement dated August 15, 2012, M.S. notified H.N. that during
appellant’s performance review he was polite and composed, but that appellant became upset
when he told her that she was AWOL and insubordinate. He maintained that he did not raise his
voice. M.D. advised that the windows to M.S.’s office were full length so that the room could
not be dark. He denied that appellant was sexually harassed. M.D., however, did not discuss or
in any manner refute the statements provided by witnesses M.H. and S.L. On remand, OWCP
should request that the employing establishment review and discuss the statements of M.H. and
S.L. and provide any rebuttal evidence from individuals with contemporaneous knowledge of
appellant’s allegations. Following this and any further development as deemed necessary,
OWCP shall issue a de novo decision.23
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the August 14, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.24
Issued: May 2, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

23

In view of the Board’s disposition of the merits, the issue of whether OWCP properly denied appellant’s
request for subpoenas is moot.
24

James A. Haynes, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective November 16, 2015.

11

